PROB lZA

0/93)
United States District Court
for
District of New Jersey
Report on Offender Under Supervision
Name of Offender: Yazmin Soto-Cruz Cr.: 14-00344-001

PACTS #: 66225

Name of Sentencing Judicial Officer: 'I`HE HONORABLE SUSAN D. WIGENTON
UNI'I`ED S'I`ATES DISTRICT IUDGE

Date of Original Sentence: 12/08/2015
Original Offense: Count 1: Conspiracy To Commit Fraud., 18:1349
Original Sentence: l Days imprisonment, 36 months supervised release

Special Conditions: Special Assessment, Restitution - Money, Community Service - Hours, Location
Monitoring Program, Mental Health Treatment, No New Debt/Credit, Emp. Restriction

T e of Su ervision: Su ervised Release Date Su ervision Commenced: 12/08/2015

 

NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

 

Violation Number Nature of Noncomgliance

l Soto-Cruz’s term of supervised release is set to expire on December 7, 2018,
with an outstanding restitution balance of $1,182,734.98. She has paid $
13,491.63 towards her financial obligation.

U.S. Probation Officer Action:

The offender has been compliant and there have been no significant changes in her ability to pay. Therefore,
it is respectfully requested that the offender be allowed to expire with an outstanding restitution balance.
All future collection will be monitored by the United States Attorney’s Financial Litigation Unit.

 

Prob 12A - page 2
Yazmin Soto-Cruz

_i
_

 

 

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

l_ No Forrnal Court Action to be Taken at This Time

F' Submit a Request for Modifying the Conditions or Terrn of Supervision
l- Submit a Request for Warrant or Summons

  

Other- Offender to be allowed to expire with an outstanding re ti tion bal . recommended by

bation)
ti.ffe/&A of mar OPF er
Ui;N mile 27 27>/7

 

